DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/27/2021 have been entered.
Claims 27, 28, 30-34 and 36-50 are currently pending.
Claims 42-50 are withdrawn.
Claims 29 and 35 have been canceled.
Claims 27, 28, 32, 36, 38 and 39 have been amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Claim 27 recites “A heat reflective sheet to improve the drying performance of a tumble dryer,” The preamble recites the intended use of the heat reflective sheet, improve drying performance. However, this intended use limitation in the preamble does not add a structural limitation to the body of the claim, as the body of Claim 27 full and intrinsically sets forth all the limitations. Therefore, the intended use recited in the preamble is not a claim limitation. (MPEP §2111.02)

Claim Rejections - 35 USC § 103
Claim 27, 28, 30-33, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Heiftez (US 2004/0058608) in view of Bush (US 2018/0005620).
Regarding Claims 27, 28 and 30, Heiftez teaches a heat reflective sheet (Abstract) comprising a sheet substrate having a first outer surface and an opposed second surface (Fig. 3; Claim 1 of Heiftez) and a heat reflective layer located on each of the first and second outer surfaces of the substrate. (Fig. 3, Item 12) Heiftez teaches both surfaces of the heat reflective layer can be treated to provide low emittance and therefore both surfaces of the heat reflective layer provide a heat reflective outer surface for the heat reflective sheet. (Paragraph 0062). Heiftez teaches the substrate can have a basis weight of less than 1kg/m2 or lower than 0.4 kg/m2 (Paragraph 0018; Paragraph 0058). This overlaps the claimed range of 40 to 120 gsm.  
Heiftez does not specifically teach the heat reflective sheet has a thickness of 0.1 to 1.5 mm or the each reflective layer has a thickness of at least 0.05 mm or 0.01 to 0.5 mm. Heiftez does teach the substrate can have a thickness of 50 microns or greater. (Paragraph 0030, 0070).
Bush teaches a thermal insulator (Paragraph 0001) comprising a polymer substrate with a heat reflective facing layer. (Claim 1 of Bush; Paragraph 0030-0033). Bush teaches heat reflective layers with thickness range from 0.0001 to 0.25 inches (0.00254 to 6.35 mm) are able to provide the heat reflection. (Paragraph 0030). This overlaps claimed range for the heat reflective layer of at least 0.05mm and 0.01 to 0.5 mm. Thus, as Bush teaches a suitable thickness for ensuring facing layers for an insulating heat reflective sheet, it would have been obvious to one with ordinary skill in the art to use the same thickness in the insulating heat reflective sheet of Heiftez. The combination of Heiftez and Bush would also create a reflective 
Regarding Claims 31 and 32, Heiftez does not specifically teach the surface area of at least 6000 mm2 or maximum dimension across its profile of 300mm. However, changing in size (profile and surface area) of the resulting product has been recognized as within the level of one with ordinary skill in the art, especially if the shape change does not change how the invention preformed. (MPEP §2144.04, IV). Furthermore, it would be obvious to one with ordinary skill in the art to adjust the heat reflective sheet for whatever the sheet will be covering. 
Regarding Claims 33, Heiftez teaches the substrate can comprise non-woven polyester (Paragraph 0054, 0069)
Regarding Claim 36, Heiftez teaches the substrate can have a basis weight of less than 1kg/m2 or lower than 0.4 kg/m2 (Paragraph 0018; Paragraph 0058). This overlaps the claimed range of 80 gsm. 
Regarding Claim 37 and 38, Heiftez teaches the heat reflective layers are aluminum.  (Paragraph 0062). 
Regarding Claim 40, Heiftez teaches the heat reflective layers are attached to substrate by adhesive. (Paragraph 0063). 
Regarding Claim 41, Heiftez teaches a polygonal profile for the sheet. (Fig. 3). 


Claim 39 is rejected under 35 U.S.C. 103 for being unpatentable over Heiftez and Bush as applied in Claim 38, in further view of Guo (CN 203957445)
Regarding Claim 39, Heiftez teaches the claimed heat reflective sheet has aluminum as the heat reflective layers as discussed above. Heiftez does not specifically teach the aluminum gold foil. 
Guo teaches a reflective insulating sheet. (Line 10-19). Guo teaches aluminum or gold aluminum foil are both suitable as operating as the reflective material (Line 29-35). Thus, as Guo teaches both regular and gold aluminum foil are suitable for reflective layer for heat reflective insulating materials and are functional equivalents The substitution of equivalents requires no express suggestion. (MPEP §2144.06, II). Thus, it would have been obvious to one with ordinary skill in the art to use gold aluminum foil as the heat reflective layer of Heiftez.

Claims 27, 30-32, 36, 37, 40, and 41 are rejected under 35 U.S.C. 103 for being unpatentable over Harrison. (WO 2006/019318)
Regarding Claim 27, 
Regarding Claim 30, Harrison teaches each reflective layer can have a thickness of 10 to 15 micron. (Page 4, Lines 13-15). This overlaps the claimed range of 0.01 to 0.5 mm.
Regarding Claims 31 and 32, Harrison does not specifically teach the surface area of at least 6000 mm2 or maximum dimension across its profile of 300mm. However, changing in size (profile and surface area) of the resulting product has been recognized as within the level of one with ordinary skill in the art, especially if the shape change does not change how the invention preformed. (MPEP §2144.04, IV). Furthermore, it would be obvious to one with ordinary skill in the art to adjust the heat reflective sheet for whatever the sheet will be covering. 
Regarding Claim 36, Harrison teaches the basis weight of the substrate can be 50 to 500 gsm. (Page 4, Lines 1-3). This overlaps the claimed range of 80 gsm.
Regarding Claim 37, Harrison teaches the reflective layer comprises a metal material. (Abstract). 
Regarding Claim 40, Harrison teaches the heat reflective layers are joined to the substrate by adhesive. (Abstract). 
Regarding Claim 41, Harrison teaches the sheet can be rolled, giving a curved peripheral profile. (Abstract). 

Claim 33 and 34 are rejected under 35 U.S.C. 103 for being unpatentable over Harrison in view of Kawai et al. (US 3,832,281).
Regarding Claims 33 and 34, Harrison teaches the substrate can be cellulose paper or synthetic paper, where the paper has some water-resistance. (Page 9, Lines 25-40). Harrison does not teach the substrate is a non-woven material.
Kawai teaches a non-woven cellulose/synthetic paper that provides the advantage of water resistance along with increased strength (Abstract; Column 2, Lines 41-46). Thus, as Harrison states synthetic paper is suitable and improved moisture resistance is desirable, it would have been obvious to one with ordinary skill in the art to use the paper of Kawai. 

Claim 38 is rejected under 35 U.S.C. for being unpatentable over Harrison in view of Orologio (US 2013/0061448)
Regarding Claim 28, Harrison teaches the reflective comprises metal, but does not specifically teach aluminum. Orologio teaches aluminum metallized polyester films provides reflective properties as well as improved fire resistance. (Paragraph 0031). Thus, it would have been obvious to one with ordinary skill in the art to metallize the polyester layers of Harrison with aluminum to improve fire resistance of the heat reflective sheet. 

Claim 39 is rejected under 35 U.S.C. 103 for being unpatentable over Harrison and Orologio as applied in Claim 38, in further view of Guo (CN 203957445)
Regarding Claim 39, 
Guo teaches a reflective insulating sheet. (Line 10-19). Guo teaches aluminum or gold aluminum foil are both suitable as operating as the reflective material (Line 29-35). Thus, as Guo teaches both regular and gold aluminum foil are suitable for reflective layer for heat reflective insulating materials and are functional equivalents The substitution of equivalents requires no express suggestion. (MPEP §2144.06, II). Thus, it would have been obvious to one with ordinary skill in the art to use gold aluminum foil as the heat reflective layer of Harrison and Orologio.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §102 rejections have been withdrawn, due to Applicant’s amendments.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that Heiftez would not teach a basis weight of 40 to 120 gsm, as Heiftez teaches a preference for a narrower range that is higher than the claimed range. This argument is found unpersuasive, as preference for a narrower range does not teach away from selecting any value along the range. Applicant further argues that one with ordinary skill in the art would not pick the lower range. However, Applicant has not provided any further evidence to support such argument. 
Applicant argues there is hindsight basis in picking the claimed total thickness and basis weight of the substrate. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Heiftez teaches the overlapping basis weight and thickness of the substrate layer, but silent regarding the thickness of the foil layer. Bush teaches insulating structures with foil layers and teaches suitable thickness for the foil layers. Thus, one with ordinary skill in the art would be motivated to combine the thicknesses of substrate of Heiftez and the suitable thickness of foil layers for insulation of Bush. 
Applicant argues Heiftez does not teach the reflective outer surfaces. This argument is found unpersuasive, as Heifetz teaches the metal foil can be treated to reflectivity on both sides.  (Paragraph 0062). 
Applicant argues that the combination of Heiftez and Bush are not specific to meet an obvious-to-try rejection, as there are not a finite number of possibilities. This argument is found unpersuasive, as the combination is based upon TSM, not obvious-to-try rationale under KSR. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781